Appeal from an award of the State Industrial Board. The claimant was employed for the purpose of disinfecting barns and stables occupied by cattle which had been subjected to a tuberculin test. By the middle of the afternoon claimant had disinfected several barns, and went back to his employer to get further instructions, due to the fact that owners liked to have the barns disinfected early in the day so that they would dry out before the cattle were stabled for the night. Claimant found the employer was not at his office but at his sawmill, some distance away; he went to the sawmill to talk with the employer and, while waiting to address the employer, and in his presence, the belt of the saw broke and injured claimant. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Bliss and Heffernan, JJ.